

115 HRES 570 IH: Affirming the historical connection of the Jewish people to the ancient and sacred city of Jerusalem and condemning efforts at the United Nations Educational, Scientific, and Cultural Organization (UNESCO) to deny Judaism’s millennia-old historical, religious, and cultural ties to Jerusalem.
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 570IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Gaetz (for himself, Mr. Bilirakis, and Ms. Ros-Lehtinen) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONAffirming the historical connection of the Jewish people to the ancient and sacred city of
			 Jerusalem and condemning efforts at the United Nations Educational,
			 Scientific, and Cultural Organization (UNESCO) to deny Judaism’s
			 millennia-old historical, religious, and cultural ties to Jerusalem.
	
 Whereas for over 3,000 years, Jerusalem has played a central role in the history and identity of the Jewish people;
 Whereas Jerusalem is the location of the holiest site for the Jewish people, the Temple Mount, as well as the Western Wall, where Jews from across the world come to pray;
 Whereas Jerusalem has been a Christian pilgrimage site for over 2,000 years, and holds considerable religious significance for Christians;
 Whereas Jerusalem is home to the third holiest site in Islam, and holds considerable religious significance for Muslims;
 Whereas Jerusalem serves as a cultural and religious inspiration to billions of people around the world;
 Whereas the United Nations Educational, Scientific, and Cultural Organization (UNESCO) has passed a series of anti-Israel resolutions in recent years regarding Jerusalem, both at the Committee level and by the Executive Board—a governing body of UNESCO;
 Whereas these biased resolutions are attempts to erase or minimize the Jewish as well as Christian historical and religious ties to Jerusalem, and unjustly single out our close ally Israel with false accusations and criticism;
 Whereas numerous archaeological excavations, such as those taking place in the City of David, Israel’s most archaeologically excavated site, have uncovered a myriad of antiquities which scientifically reaffirm Jerusalem’s historical significance to Judaism as well as Christianity;
 Whereas the City of David is the archaeological site of ancient Jerusalem, and is believed to be the very site recorded in the Bible upon which King David established the capital of ancient Israel;
 Whereas since 1867, there have been archaeological excavations at the site of the City of David, including international delegations of archaeologists from the United States, England, France, and Germany;
 Whereas these excavations have unearthed antiquities from over 10 different civilizations, including Canaanite, Israelite, Roman, Byzantine, and Persian;
 Whereas the current excavations of the City of David are carried out under the auspices of the Israel Antiquities Authority, and are held to the highest scientific standards;
 Whereas among the most significant archaeological discoveries unearthed from the City of David include the Siloam Inscription (8th century B.C.E.), which recounts the preparations made by King Hezekiah of Judah for the impending Assyrian siege against Jerusalem, consistent with the Biblical account from 2 Kings; clay seal impressions/bullae (6th century B.C.E.) bearing the names of two Judean Government officials who are mentioned in the very same verse in the Bible, Jeremiah 38:1; the Pool of Siloam (1st century B.C.E.), which served during the Second Temple period as a ritual bath for the hundreds of thousands of Jewish pilgrims ascending annually to the Temple, which stood atop the Temple Mount; and the Second Temple Pilgrimage Road (1st century C.E.), which began at the Pool of Siloam and served as the main thoroughfare of Second Temple period Jerusalem that carried hundreds of thousands of people on their annual pilgrimages to the Temple;
 Whereas the Pilgrimage Road located within the City of David, which stretches 600 meters from the Pool of Siloam to the footsteps of the Western Wall, will be open to visitors upon completion of the excavation; and
 Whereas these discoveries affirm the undeniable truth that the City of David, the Western Wall, and the Temple Mount are inextricably linked together—physically, historically, and symbolically—as the bedrock of the connection between the Jewish people and Jerusalem, and have been for millennia: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes and affirms the historical connection of the Jewish people to the ancient and sacred city of Jerusalem;
 (2)recognizes and affirms that the archaeological discoveries from the City of David, the site of ancient Jerusalem, present undeniable scientific evidence of the millennia-old connection of Jerusalem to the Jewish people, and, by extension, to Christianity;
 (3)commends the Government of Israel for protecting the freedoms of all faiths in Jerusalem including Jews, Christians, and Muslims, ensuring their access to holy sites so that they may worship freely;
 (4)condemns any past, present, or future efforts at UNESCO to delegitimize Israel through attempts to rewrite and deny the history of Jerusalem; and
 (5)encourages the United States to continue working with allies to prevent UNESCO from passing biased and unjust anti-Israel resolutions in the future.
			